OFFICE OF THE ATTORNEY               GENERAL OF TEXAS
                                  AUSTIN




Honorable C. Burtt Potter
Cc’Ut~ Attorz#~
San Patriot0 county
Sinton, Tear

mar    Sir:




                           that  the towsto rblah you refer fa
                           nt  rchool dirtriot and that ame of the
                            in&6 er the indopendsntrohQol Qlstrlat
                           the bqndlprlerrof ~818 olty, althawb it
                            80 eta?& Idiplr letter.
               Artfala 16, Beation 40 ot tha Teraa      conotitutfon
provide8      in   par&r

           “Ho p er eolh8ll
                       n    hold or ermols~, at the mae time.
      more than one olril oftiae of ozaoluwnt,except thet Or
      justios of the       peaae, ocaaty ocmraisoloner, notarp pub&lo
      and pastma8ter       * * *.s
Honorable C. Burtt Potter, Page 2


          Although an ofrice map not be a oiril offloe of
emolument so es to ems within this conetltutionelprohibition,
'itIs well settled In our caee law that two office8 may not
be held at the aume time by the oame person ii they are in-
ocmpatible although one or both of said ofrices may not be
0frhe8  of emolument.
           In the aa8e of Thcmas v. Abernathy County Line In-
dependent Sohool Dlstriat, (Coimn.App. 1927), 290 S. 'B.152,
it was held that the offiae of aity oouncilpanand aldermen
are lncanpatlblewith the oiiioe of school trustee and cannot
be held at the saam time by one person. Fe think the reasons
dssigned in this ease for holding the oiiiaes inocmpatible
would be equally applloableto the offiae of mayor of a town.
          It la our opinion that the mayor of a town and a
city ocmmissionerwould not be eligible to hold at the same
time the office oi independentoohool district trtmtee, 6l-
tl~oughneither oftioe pay8 a ealary.
                                    Yours very trialy